Citation Nr: 1621125	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-24 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for the service-connected right knee degenerative joint disease with spur, currently rated as 10 percent disabling. 

2. Entitlement to an increased rating for the service-connected residuals of left knee arthroscopy and lateral release with degenerative joint disease, currently rated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to January 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board previously remanded this matter for development in June 2014.  The case has been returned to the Board for appellate review.  

In March 2016, the Veteran submitted two VA Forms 21-526EZ.  The issues raised in these forms have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's right knee disability was manifested by arthritis, flexion to no less than 125 degrees, full extension, pain and weakness.  

2. For the entire appeal period, the Veteran's left knee disability was characterized by a dislocated semilunar cartilage, with frequent episodes of "locking," with slight swelling and effusion, but without impairment of the knee characterized by recurrent subluxation or lateral instability.

3. For the entire appeal period, the Veteran's left knee disability was manifested by flexion to no less than 90 degrees and extension to 5 degrees, with objective evidence of pain and an additional 5 degrees limitation of flexion after repetitive motion.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for the Veteran's right knee degenerative joint disease with spur have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 (2015).

2. The criteria for an evaluation in excess of 20 percent for the Veteran's left knee arthroscopy and lateral release with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5258 (2015).

3. The criteria for a separate disability rating of 10 percent, but no higher, for the Veteran's left knee painful motion have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in June 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are VA treatment records and VA examination reports.  VA examinations were conducted in July 2009 and July 2014.  
	
The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, VA treatment records have been associated with the file, a VA examination was conducted and an opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Analysis

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015), see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

The Veteran's right knee disability is currently assigned a 10 percent rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 for traumatic arthritis with limitation of motion.  His left knee disability is currently assigned a 20 percent rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5258 for degenerative arthritis with "locking" and swelling in the joint.  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Under Diagnostic Code 5010, traumatic arthritis is rated under Diagnostic code 5003 for arthritis, degenerative, which provides that the disability be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  With X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating episodes, a 20 percent rating will be assigned.  With X-ray evidence of involvement of 2 or more major joints, a 10 percent rating will be assigned. The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.   Diagnostic Code 5003, Note (1).

Recurrent subluxation or lateral instability of the knee is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  These criteria provide for a 10 percent rating for mild recurrent subluxation or lateral instability, 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is assigned a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015). 

Under Diagnostic Code 5260, limitation of flexion of the leg to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants a 20 percent rating; a rating higher than 20 percent requires even more limited flexion.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, extension of the leg limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating. Where extension is limited to 20 degrees, a 30 percent rating is assigned.  A rating higher than 30 percent requires even more limited extension.  38 C.F.R. § 4.71a.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).  Finally, a third opinion opines that limitation of motion may be contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus.  VAOPGCPREC 9-98.  Such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, according to the opinion, limitation of motion is relevant for consideration under Diagnostic Code 5259.   Further, by analogy, limitation of motion is also a consideration under Diagnostic Code 5258.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran is seeking an increased rating for his right knee disability, currently evaluated as 10 percent disabling and an increased rating for his left knee disability, currently evaluated as 20 percent disabling.

The Veteran was first afforded a VA examination in connection with his increased rating claim in July 2009.  At the time he reported weakness, stiffness, swelling, giving way, lack of endurance, locking, tenderness and pain for both of his knees.  He denied subluxation, dislocation, and other symptoms.  He also reported experiencing flare ups as often as seven times per week and each time it lasted for twenty-four hours.  During flare-ups, he reported that it was hard to lift his leg because of the knee pain.  Additionally, he reported having difficulty standing, walking, squatting, climbing, and jumping.  

Upon physical examination, the examiner noted that both the right and left knee showed guarding of movement. The examiner stated that there were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment or drainage.  Both knees revealed crepitus but no genu recurvatum and locking pain.  The examiner stated there was no instability on anterior, posterior, or medial/lateral stress maneuvers.  Range of motion testing of the right knee revealed flexion to 140 degrees and extension to 0 degrees.  There was no additional limitation after repetitive testing; however, pain was noted.   Range of motion testing of the left knee revealed flexion limited to 90 degrees and extension to 0 degrees. There was no additional limitation after repetitive testing; however, pain was noted.  X-ray imaging of the right and left knee revealed degenerative arthritic changes with minimal degenerative changes of medial joint space.  The right knee also showed spur.  The examiner changed the right knee diagnosis of patellofemoral syndrome right knee mild to right knee degenerative joint disease with spur.  She explained that this was a result of a progression of the previous diagnosis.  The examiner changed the diagnosis of post status arthroscopic lateral release with patellofemoral syndrome left knee mild to left knee mild degenerative joint disease status post arthroscopic lateral release.  She explained that this was a result of a progression of the previous diagnosis which included reduced range of motion and degenerative changes.

In October 2009, the Veteran reported bilateral knee pain, with the left knee being worse to a private physician.  A physical examination revealed that the Veteran had fluid build-up in his left knee and swelling.  His right knee revealed that he had marked crepitation.  The physician reported that he had full extension and was not tender over his medial or lateral joint line.  His left knee revealed that he had marked crepitation and an effusion. The physician reported that the Veteran had full extension and flexion to 130 degrees.   He was not tender on his lateral joint line and was slightly tender on his medial joint line. 

In November 2009, the Veteran sought VA treatment for chronic bilateral knee pain.  Upon physical examination, the examiner noted there was no deformity, swelling or restricted range of motion.  An x-ray of the knees revealed there was a mild medial compartment degenerative joint space narrowing and reactive inferior patellar spurring.  There was no acute osseous abnormality.  The impression was mild degenerative joint disease.

In May 2014, a VA treatment record compared the Veteran's current state of his left knee to how it was in November 2009.  The comparison revealed that it was slightly worse but that there was no joint effusion and the soft tissues were normal.  

Following a remand, the Veteran was afforded another VA examination in July 2014.  The Veteran reported increased pain, locking, and intermittent swelling of both knees and that his flare-ups limited his ability to squat, bend, or walk for prolonged periods.  He stated his symptoms were aggravated by prolonged standing and walking due to his current job requirements as a corrections officer.  He also reported that he had fluid drained from his left knee and that he took ibuprofen and hydrocodone as needed.  The examiner observed that the Veteran had difficulty getting up from a sitting to a standing position.  Range of motion testing of the right knee revealed flexion limited to 125 degrees and extension to 0 degrees. There was no additional limitation after repetitive testing; however, pain was noted.   Range of motion testing of the left knee revealed flexion limited to 115 degrees and extension to 5 degrees.  After repetition, flexion to 110 degrees and extension to 5 degrees, as well as pain was noted.  The examiner noted that the Veteran had swelling in his left knee.  Additionally, the Veteran had tenderness or pain to palpation for joint line or soft tissues of both knees.  The examiner stated there was no instability on anterior, posterior, or medial/lateral stress maneuvers.  Also, there was no evidence of recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran had a left arthroscopy with lateral release in 1996-1997 and that as a result the Veteran had stiffness, pain, swelling, and locking episodes.  X-rays of the right and left knee revealed that they both were getting worse.  In regards to the Veteran's knee disabilities impacting his ability to work, the examiner stated that the Veteran was unable to perform physical labor that requires prolonged standing, walking or kneeling.  The examiner indicated that there was a 5 degree decrease range of motion post left knee flexion and that it was more likely than not that the Veteran would experience at least a 5 degree decrease range of motion with increased pain, fatigability, or incoordination that could significantly limit function of the left knee.  

The examiner also examined the Veteran's left knee arthroscopy scar.  The Veteran reported that his left lower extremity scar was not painful or unstable.  Upon physical examination, the examiner determined that the left lower extremity was affected.  The 1 cm. by 3 mm. scar was flesh colored, linear, and non-tender.  The examiner indicated that the scar had no impact on the Veteran's ability to work.  

Upon review of the record, the Board finds that an evaluation in excess of 10 percent for the Veteran's right knee degenerative joint disease with spur is not warranted at any time.  At no point in the record is right knee flexion or extension limited to a compensable degree demonstrated.  The clinical evidence of record shows that the Veteran had flexion to 140 degrees during his 2009 examination and 125 degrees during his 2014 examination.  Additionally, 2009 VA and private medical records revealed that the Veteran had normal range of motion and extension.  

Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment, to include during flare up and after repetition, which would support an evaluation greater than 10 percent.  See DeLuca, supra; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  While the record does contain statements regarding limitation of standing and walking, the Board notes that repetitive use has not resulted in additional limitation of motion of the right knee during VA examinations.

The preponderance of the evidence is against a finding that the right knee disability results in instability, subluxation, impairment of the tibia or fibula, or ankylosis.  While the Veteran reported giving way of the knees at the July 2009 examination, the Board is affording more weight to the medical testing showing no instability of the knees.  As such, higher and separate ratings for the right knee are not warranted when considering Diagnostic Codes 5256, 5257, and 5262.  

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 20 percent for the Veteran's right knee disability, and the claim for a higher rating is denied.

The October 2014 rating decision that increased the Veteran's left knee disability from a 10 percent rating to 20 percent, effective May 27, 2009 did so under the criteria of Diagnostic Code 5258.  The 20 percent rating contemplated the complaints of locking, stiffness, swelling and effusion found at the examination.  This rating is the highest available for such symptoms, pursuant to Diagnostic Code 5258.  

After review of the evidence of record, the Board finds that a separate 10 percent evaluation is warranted for the left knee disability given the findings of painful motion during both his July 2009 and July 2014 examinations.  The Board recognizes that Diagnostic Code 5258 could include consideration of limitation of motion, which has the potential to amount to pyramiding.  See VAOPGCPREC 9-98; see also 38 C.F.R. § 4.14 (The evaluation of the same disability under various diagnoses is to be avoided).  However, in this case, the July 2014 VA examiner specifically noted that the residuals of the left knee arthroscopy with lateral release were stiffness, pain, swelling, and locking episodes.  These symptoms warrant the 20 percent rating under Diagnostic Code 5258 independent of the limited, painful motion of the left knee.  As such, when considering the noncompensable, painful limitation of motion of the left knee, a separate 10 percent rating is warranted.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5260, 5261.   

However, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent.  At no point in the record is left knee flexion or extension limited to a compensable degree demonstrated, to include during flare up or after repetitive use.  During a July 2009 examination, the Veteran demonstrated left knee flexion to 90 degrees with full extension and his 2009 VA and private medical records revealed that the he had normal range of motion and extension.  

At worst, the Veteran demonstrated, during a July 2014 VA examination, left knee flexion to 115 degrees with extension to 5 degrees.  The examiner did note additional limitation in range of motion following repetitive-use testing by 5 degrees. 

When determining what disability rating is appropriate, the Board has considered the Veteran's statements regarding the difficulty he experiences standing, walking, squatting, climbing, and jumping as a result of left knee pain.  The Board also acknowledges that painful motion of the Veteran's left knee has been documented. However, the Veteran's subjective complaints were taken into account and discussed by the VA examiners, and were considered in determining functional loss.  Moreover, a 10 percent rating for his left knee disability is being assigned for his complaints, even though compensable limitation of motion was not shown.  The Board concludes that the medical findings of record do not support a rating higher than that assigned for painful motion, and are of greater probative value than the Veteran's lay allegations regarding his entitlement to a rating higher than 10 percent

In sum, the evidence of record documents noncompensable limitation of motion of the left knee even considering his complaints of pain and functional impairment, and a knee that is stable on objective testing and without episodes of subluxation.  While the Veteran reported giving way of the knees at the July 2009 examination, the Board is affording more weight to the medical testing showing no instability of the knees.  A rating in excess of 20 percent would be warranted for limitation of flexion to no more than 15 degrees or extension limited to no less than 30 degrees, but neither of these manifestations were present at any of the Veteran's examinations.  Therefore, the preponderance of the probative evidence is against higher or separate ratings under Diagnostic Codes 5260, 5261, and 5257.  Additionally, the record does not show that the Veteran currently suffers from nonunion or malunion of the tibia or fibula or ankylosis of either knee joint.  Accordingly, Diagnostic Codes 5256 and 5262 cannot serve as a basis for a higher rating.  38 C.F.R. § 4.71a.  

Accordingly, given the Veteran's consistent complaints of pain during certain activities, and after review of the objective medical evidence of record, the Board finds that a separate rating of 10 percent, but no higher, is warranted for his left knee disability. 

The Board has also considered a separate rating for the Veteran's left knee arthroscopy scar.  However, the Veteran's scar is not painful, unstable, or of the requisite size to warrant a separate compensable rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7804 (2015).  



III. Other Considerations

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran has complained of pain, limitation of motion, swelling, locking, stiffness, limitation of activities, and occasional use of a cane; such complaints are contemplated by the rating criteria and provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to the disabilities discussed in this decision, service connection is currently in effect for post status T-cell lymphoma, chronic sinusitis, and left upper extremity ulnar neuropathy.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disabilities on appeal and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

As a final matter, the Board notes that the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) in April 2016 regarding other issues not currently on appeal.   The Board acknowledges that TDIU may be a component of a claim for higher rating if it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not alleged that he is unable to work due to his service-connected right and left knee disabilities and during each of the VA examinations, the Veteran was employed.  As the Veteran does not allege, and the evidence does not indicate, that he is unemployable on account of his service-connected right and left knee disabilities, the Board finds that a claim for a TDIU has not been raised by the record in connection with this appeal.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine, but finds the preponderance of the evidence is against ratings higher than those discussed in this decision.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to an increased rating for the service-connected right knee degenerative joint disease with spur in excess of 10 percent is denied. 

Entitlement to an increased rating for the service-connected residuals of left knee arthroscopy and lateral release with degenerative joint disease in excess of 20 percent is denied. 

A disability evaluation of 10 percent, but no higher, for left knee painful motion is granted. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


